                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                            3:13-CR-00307-RJC-DCK
 USA                                        )
                                            )
    v.                                      )              ORDER
                                            )
 SHAHID HASSAN MUSLIM                       )
                                            )

         THIS MATTER comes before the Court upon the defendant’s Motion for

Stay of 28 U.S.C. § 2255 Petition, filed March 2, 2021, (Doc. No. 224), which the

Court interprets as a motion to extend the § 2255 deadline because his

“forthcoming” motion (Doc. No. 224-1) is not a pending matter.

         The defendant asserts his motions to disqualify the undersigned, (Doc. Nos.

221, 222), should be resolved first. (Doc. No. 224: Motion at 1). However, those

motions have already been decided. (Doc. No. 223: Order). Additionally, this Court

previously ruled in this case, (Doc. No. 215: Order), and was affirmed by the United

States Court of Appeals for the Fourth Circuit, United States v. Muslim, 829 F.

App’x 652 (4th Cir. 2020), that it lacks jurisdiction to extend AEDPA’s limitation

period prior to a motion to vacate being filed because no case or controversy exists.

Defendant is reminded that he has one year from the date the judgment became

final to file a motion to vacate.

         IT IS, THEREFORE, ORDERED that Defendant’s Motion for Stay of

Section 2255 Petition is DENIED.




       Case 3:13-cr-00307-RJC-DCK Document 225 Filed 03/10/21 Page 1 of 2
      The Clerk is directed to certify copies of this order to the defendant and the

United States Attorney.



                                       Signed: March 10, 2021




                                          2

     Case 3:13-cr-00307-RJC-DCK Document 225 Filed 03/10/21 Page 2 of 2
